Title: To Thomas Jefferson from Robert Patton, 26 June 1806
From: Patton, Robert
To: Jefferson, Thomas


                        
                            Philada. 26th. June
                        
                        Robt. Patton presents his compliments to the President of the United States &, begs leave to inform that,
                            the letter for Mr Neef has been delivered to Mr. Robt. Patterson the president of the Mint, who promised to have it
                            delivered to Mr. Neef last evening
                    